
	

113 HR 891 IH: Young Americans Financial Literacy Act
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 891
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Carson of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a grant program in the Bureau of Consumer
		  Financial Protection to fund the establishment of centers of excellence to
		  support research, development and planning, implementation, and evaluation of
		  effective programs in financial literacy education for young people and
		  families ages 8 through 24 years old, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Young Americans Financial Literacy
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Since 2007, there
			 has been a nearly 20-percent drop in the number of 18-year-olds with bank
			 accounts, and in 2012, nearly one in three Americans don’t pay their bills on
			 time.
			(2)Ninety percent of
			 Americans believe all high school students should be required to take a class
			 in financial education.
			(3)Eighty percent of
			 parents believe schools are teaching money management and budgeting, while over
			 70 percent of teachers are not teaching financial literacy.
			(4)According to a
			 2010 survey, only a few States have adopted varying degrees of financial
			 literacy curriculum, and only four States require high school students to take
			 a semester long course.
			(5)Two in five U.S.
			 adults gave themselves a C, D or F on their knowledge of personal finance. In
			 2011, 76 percent admitted they could benefit from additional advice and answers
			 to everyday financial questions from a professional.
			(6)Two in five adults
			 indicated that they are now saving less than they were one year ago.
			(7)Most adults feel
			 that their financial literacy skills are inadequate, yet they do not rely on
			 anyone else to handle their finances; they feel it is important to know more
			 but have received no financial education.
			(8)It is necessary to
			 respond immediately to the pressing needs of individuals faced with the loss of
			 their financial stability, however increased attention must also be paid to
			 financial literacy education reform and long-term solutions to prevent future
			 personal financial disasters.
			(9)There is an urgent
			 need to respond to the economic recovery with research-based financial literacy
			 education programs to reach individuals at all ages and socioeconomic levels,
			 particularly those facing unique and challenging financial situations, such as
			 high school graduates entering the workforce, soon-to-be and recent college
			 graduates, young families, and the unique needs of military personnel and their
			 families.
			(10)More than 70
			 percent of parents say they have spoken with their teens about credit and using
			 credit cards wisely, while less than 44 percent of the teenaged children of
			 those respondents say their parents have talked to them about credit
			 cards.
			(11)Seventy-six
			 percent of parents surveyed said their high school student does not have a
			 budget.
			(12)Seventy-five percent of 16 to 18-year-olds
			 say learning more about budgeting and money management is one of their top
			 priorities. Researchers document a snowball effect that such
			 early efforts exponentially increase the likelihood that students will pursue
			 more financial education as time goes on.
			(13)High school and
			 college students who are exposed to cumulative financial education show an
			 increase in financial knowledge, which in turn drives increasingly responsible
			 behavior as they become young adults.
			(14)Sixty percent of
			 parents identify their teens as quick spenders, and most
			 acknowledge they could do a better job of teaching and preparing kids for the
			 financial challenges of adulthood, including budgeting, saving, and
			 investing.
			(15)Ninety-three
			 percent of teens surveyed in a 2012 report say they are not involved in paying
			 household bills or managing the household budget. Forty-six percent admit to
			 not knowing how to create a budget.
			(16)The majority (52
			 percent) of young adults between the ages of 23–28 consider making
			 better choices about managing money the single most important issue for
			 individual Americans to act on today.
			(17)According to the
			 Government Accountability Office, giving Americans the information they need to
			 make effective financial decisions can be key to their well-being and to the
			 country’s economic health. The recent financial crisis, when many borrowers
			 failed to fully understand the risks associated with certain financial
			 products, underscored the need to improve individuals’ financial literacy and
			 empower all Americans to make informed financial decisions. This is especially
			 true for young people as they are earning their first paychecks, securing
			 student aid, and establishing their financial independence. Therefore, focusing
			 economic education and financial literacy efforts and best practices for young
			 people between the ages of 8–24 is of utmost importance.
			3.Authorization for
			 funding the establishment of centers of excellence in financial literacy
			 education
			(a)In
			 generalThe Director of the
			 Bureau of Consumer Financial Protection, in consultation with the Financial
			 Literacy and Education Commission established under the Financial Literacy and
			 Education Improvement Act, may make competitive grants to and enter into
			 agreements with eligible institutions to establish centers of excellence to
			 support research, development and planning, implementation, and evaluation of
			 effective programs in financial literacy education for young people and
			 families ages 8 through 24 years old.
			(b)Authorized
			 activitiesActivities authorized to be funded by grants made
			 under subsection (a) shall include the following:
				(1)Developing and
			 implementing comprehensive research based financial literacy education programs
			 for young people—
					(A)based on a set of
			 core competencies and concepts established by the Director, including goal
			 setting, planning, budgeting, managing money or transactions, tools and
			 structures, behaviors, consequences, both long- and short-term savings,
			 managing debt and earnings; and
					(B)which can be
			 incorporated into educational settings through existing academic content areas,
			 including materials that appropriately serve various segments of at-risk
			 populations, particularly minority and disadvantaged individuals.
					(2)Designing
			 instructional materials using evidence-based content for young families and
			 conducting related outreach activities to address unique life situations and
			 financial pitfalls, including bankruptcy, foreclosure, credit card misuse, and
			 predatory lending.
				(3)Developing and
			 supporting the delivery of professional development programs in financial
			 literacy education to assure competence and accountability in the delivery
			 system.
				(4)Improving access
			 to, and dissemination of, financial literacy information for young people and
			 families.
				(5)Reducing student
			 loan default rates by developing programs to help individuals better understand
			 how to manage educational debt through sustained educational programs for
			 college students.
				(6)Conducting ongoing
			 research and evaluation of financial literacy education programs to assure
			 learning of defined skills and knowledge, and retention of learning.
				(7)Developing
			 research-based assessment and accountability of the appropriate applications of
			 learning over short and long terms to measure effectiveness of authorized
			 activities.
				(c)Priority for
			 certain applicationsThe Director shall give a priority to
			 applications that—
				(1)provide clear
			 definitions of financial literacy and financially
			 literate to clarify educational outcomes;
				(2)establish
			 parameters for identifying the types of programs that most effectively reach
			 young people and families in unique life situations and financial pitfalls,
			 including bankruptcy, foreclosure, credit card misuse, and predatory
			 lending;
				(3)include content
			 that is appropriate to age and socioeconomic levels;
				(4)develop programs
			 based on educational standards, definitions, and research;
				(5)include individual
			 goals of financial independence and stability; and
				(6)establish
			 professional development and delivery systems using evidence-based
			 practices.
				(d)Application and
			 evaluation standards and procedures; distribution criteriaThe
			 Director shall establish application and evaluation standards and procedures,
			 distribution criteria, and such other forms, standards, definitions, and
			 procedures as the Director determines to be appropriate.
			(e)Limitation on
			 grant amounts
				(1)In
			 generalThe aggregate amount of grants made under this section
			 during any fiscal year may not exceed $55,000,000.
				(2)TerminationNo
			 grants may be made under this section after the end of fiscal year 2018.
				(f)DefinitionsFor
			 purposes of this Act the following definitions shall apply:
				(1)DirectorThe term Director means the
			 Director of the Bureau of Consumer Financial Protection.
				(2)Eligible
			 institutionThe term eligible institution means a
			 partnership of two or more of the following:
					(A)Institution of
			 higher education.
					(B)Local educational
			 agency.
					(C)A nonprofit
			 agency, organization, or association.
					(D)A financial
			 institution.
					(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
				
